PER CURIAM.
Appellant appeals from a summary-judgment entered on defendant’s motion in plaintiff’s suit for damages against his employer, Apex Smelting Co. Plaintiff claims that he provided the company with an invention for pouring metal more efficiently which the company appropriated to its own use without any compensation to him. His complaint is phrased as an action for damages resulting from defendant’s appropriation of a trade secret belonging to him and as an action for damages resulting from unjust enrichment.
We do not read the plaintiff’s deposition, when it is taken as a whole, as an admission by the plaintiff that he expected no consideration for submitting his invention to the company.
The summary judgment for defendant on the trade secret claim is affirmed. The summary judgment as to plaintiff’s unjust enrichment action is reversed and the case is remanded for trial on that count.